CROW, J:
I concur in the judgment of this coux-t which revex-sed the judgment of the Common Pleas Court in favor of plaintiff, and entered judgment for defendants, on the following authorities set forth in the minutes on the trial docket of this court, namely: 7 Ohio Jurisprudence, 295, 296. In Re Cleveland Metal Roofing and Ceiling Co., United States District Court, Eastern Division, Ohio Law Bulletin and Reporter, October 3, 1932, page 121. Funk and Wagnall’s Standard Dictionary definition of “crop.”
Those authorities very clearly and in my opinion, amply, state the law applicable to the only point in controversy in the instant case.